302 F.2d 265
Thilbert WALKER, Appellant,v.Victor G. WALKER, Warden, Louisiana State Penitentiary, etal., Appellees.
No. 19335.
United States Court of Appeals Fifth Circuit.
April 25, 1962.

Thilbert M. Walter, pro se.
Teddy W. Airhart, Jr., sp. Counsel to Atty. Gen., Scallan Walsh, Asst. Atty. Gen., Baton Rouge, La., Jack P. F. Gremillion, Atty. Gen., State of Louisiana, F. Jean Pharis, Dist. Atty., for appellees.
Before RIVES, CAMERON and GEWIN, Circuit Judges.
PER CURIAM.


1
Appellant having fully pursued and exhausted all remedies in the state courts of Louisiana, filed a petition for writ of habeas corpus in the United States District Court for the Eastern District of Louisiana.  The case reaches us on appeal from a judgment of that court denying the petition.


2
The trial court patiently and carefully examined all matters relating to the claims of the appellant and after a full and complete hearing at which witnesses were heard, documentary evidence examined, and the appellant was given every consideration to which he was entitled, the court denied the petition.  There is no merit in the contentions of the appellant.  Palmer v. Ashe, 342 U.S. 134, 72 S. Ct. 191, 96 L. Ed. 154.


3
Affirmed.